Citation Nr: 1806992	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  17-52 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for bilateral hearing loss and tinnitus.  A Notice of Disagreement was submitted in September 2016; a Statement of the Case was issued in September 2017; and a VA Form 9 was received in September 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss disability is etiologically related to a disease, injury, or event in service.

2. The preponderance of the evidence is against a finding that the Veteran's currently diagnosed tinnitus is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2. The criteria for entitlement to service connection for tinnitus are not satisfied. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA). 

The Veteran's claims were filed as fully developed claims (FDC).  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records (STRs) and treatment records from VA Medical Centers (VAMCs), which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim. 

The FDC form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA has also met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's STRs and personnel records.  Neither the Veteran nor his representative has provided any argument or factual basis to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially-missing records could impact the factual determinations relevant to this appeal. See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

The Veteran was provided with a VA examination relating to his claims in August 2016.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate rationales for her conclusions, particularly as clarified in her addendum opinion.  Therefore, the Board finds that the duty to assist in this regard has been satisfied. 

Service Connection - Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309 (a), which include organic disease of the nervous system (sensorineural hearing loss and tinnitus), if the chronic disease manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of sensorineural hearing loss. 38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017). 

A Veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309 (a) by demonstrating continuity of symptomatology. See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection. 38 C.F.R. § 3.385 (2017). "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." See id.  

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  He asserts that his current hearing loss is the result of acoustic trauma sustained in the course of his duties as a military policeman (MP) ("I was subjected to much gunfire and constant use of weapons"). See, e.g., NOD and VA Form 9. 

As an initial matter, the Veteran currently has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385. See August 2016 VA Audiological Examination. 

With respect to in-service disease, the Veteran's August 1964 pre-enlistment examination reflects that the right ear's pure tone thresholds, in decibels, were: 0 (15) at 500 Hertz; 5 (15) at 1,000 Hertz; 10 (20) at 2,000 Hertz; 15 (25) at 3,000 Hertz; and 10 (15) at 4,000 Hertz.  The left ear's pure tone thresholds, in decibels, were: 10 (25) at 500 Hertz; 20 (30) at 1,000 Hertz; 5 (15) at 2,000 Hertz; 5 (15) at 3,000 Hertz; and 10 (15) at 4,000 Hertz.  The figures in the parentheses are based on ISO-ANSI standards, the current standard, to facilitate data comparison.  A notation on the pre-induction examination noted that, clinically, no hearing loss was detected.  

Based on the aforementioned audiometer findings, the Veteran did not have hearing loss, according to VA regulations, in either ear at entrance/induction. See 38 C.F.R. § 3.385.

The remainder of the service treatment records are silent as to complaints, treatment, or diagnoses relating to hearing loss.  The June 1966 separation examination noted a normal clinical evaluation of the ears and whispered voice testing was 15/15, bilaterally.  The Veteran denied having ear trouble on the contemporaneous Report of Medical History.  

With respect to in-service injury, the Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was that of a military policeman and he has competently reported that he was exposed to noise in the course of his MP duties.  The Board has no reason to doubt the credibility of such statements.  Further, the circumstances of the Veteran's service are consistent with exposure to in-service noise.  Accordingly, exposure to noise in-service is substantiated here. 

The remaining question for consideration here is whether the Veteran's currently diagnosed bilateral hearing loss is related to in-service noise exposure.  

In this case, the only probative medical evidence of record is against the Veteran's claim.  Indeed, the Veteran was afforded a VA audiological examination in August 2016.  He reported that he first noticed his hearing loss when his children were young and that his hearing loss became progressively worse.  He denied seeking medical attention for hearing loss or having a hearing exam since leaving active service in 1966.  The examiner opined that the Veteran's right and left ear hearing loss was not caused by or a result of service.  The examiner reasoned that the STRs did not contain complaints or treatment for hearing loss and that the Veteran had denied ear trouble on separation.  Further, the Veteran had denied seeking medical attention for hearing loss or having an exam since service.  The examiner noted that, on current examination, puretone thresholds revealed moderate sloping to profound rising to severe mixed hearing loss in the right ear and moderate sloping to profound mixed hearing loss in the left ear.  Speech reception thresholds were better than puretone average in both ears.  The examiner stated that the hearing loss for the examination did not resemble a noise induced hearing loss configuration in either ear, which suggested an etiology other than military noise exposure.  The examiner noted that the Veteran's hearing loss was first diagnosed more than 50 years after military separation and that there was no evidence to establish chronicity or continuity of care.  She stated, "The configuration of his hearing loss does not confirm his claim of hearing loss due to acoustic military trauma.  In the opinion of this examiner, it is less likely as not that the veteran's hearing loss is due to or a result of military noise exposure."  To the extent that the examiner noted that the Veteran's left ear hearing loss pre-existed service (and that it was not aggravated therein), as explained above, the Veteran did not have hearing loss, according to VA regulations, in either ear at entrance/induction. See 38 C.F.R. § 3.385.  Accordingly, the medical inquiry and analysis in this case is limited to direct service connection.  

The Board finds the August 2016 VA medical opinion to be the most probative evidence of record regarding the etiology of the Veteran's hearing loss.  The VA examiner reviewed the claims file, including the Veteran's service treatment records, took a history from the Veteran, examined him, and provided a detailed rationale for her conclusion.  Notably, there are no medical opinions of record to the contrary.  

In addition, although the Veteran has been diagnosed with bilateral sensorineural hearing loss (i.e., an organic disease of the nervous system), there is no evidence to support a finding of chronicity in-service or a continuity of symptomatology after service, or that such manifested to a compensable degree within one year of discharge from active duty.  

Again, the evidence shows that the Veteran denied hearing trouble on separation and that he had a clinically normal evaluation of the ears at that time; hearing loss was not otherwise "noted" during service.  The Veteran, himself, has not expressly endorsed having hearing loss during service or continuity of any such symptoms after service; rather, he reported the onset of his hearing loss as being several years after service, when his children were young (note: the record reflects that his children were born between 1969 and 1975). See August 2016 VA Examination Report.  Furthermore, the earliest post-service documentation of hearing loss is the Veteran's June 2016 claim for service connection, which is nearly 50 years after his separation from service.  He denied seeking any treatment for hearing loss prior to that time.  In short, in view of the foregoing, there is simply no basis upon which to grant service connection for hearing loss pursuant to the provisions of 38 C.F.R. § 3.309(a) or 3.303(b). 

Lastly, because the Veteran is not shown to have a medical background or medical expertise in the areas of ear or auditory issues, his unsupported assertion that his current hearing loss is related to in-service noise exposure lacks probative value, and is outweighed by the August 2016 VA examiner's opinion to the contrary. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  The benefit of the doubt rule is not for application. See 38 U.S.C.A. § 5107 (b).

Tinnitus

The Veteran seeks service connection for tinnitus.  He asserts that his current tinnitus is the result of acoustic trauma sustained in the course of his duties as an MP ("I was subjected to much gunfire and constant use of weapons"). See, e.g., NOD and VA Form 9. 

As an initial matter, the Veteran currently has a tinnitus diagnosis. See August 2016 VA Audiological Examination. 

With respect to in-service disease or injury, the service treatment records are silent for complaints, treatment, or diagnoses of tinnitus.  He denied ear troubles on separation examination and his ears were clinically evaluated as normal at that time.  Nevertheless, as noted above, the Veteran was an MP and noise exposure has been substantiated in connection with his MP duties.  

The remaining question for consideration here is whether the Veteran's tinnitus is related to in-service noise exposure.  

In this case, the only probative medical evidence of record is against the Veteran's claim for service connection.  Indeed, the August 2016 VA examiner opined that the tinnitus was less likely than not caused by or a result of acoustic trauma in-service.  In so finding, the examiner noted that STRs showed no complaints or treatment for tinnitus; that the Veteran had denied hearing trouble on separation; and that he reported an onset of tinnitus symptoms only 4 to 5 years prior.  The examiner again noted that the Veteran's hearing loss did not resemble a noise induced hearing loss configuration in either ear and that this suggested an etiology other than military noise exposure.  The examiner further reasoned that the Veteran's tinnitus was first reported more than 50 years after military separation and that there was no evidence to establish chronicity or continuity of care.  In her opinion, it was thus less likely as not that the Veteran's tinnitus was due to or a result of military noise exposure due to late onset of tinnitus. 

The Board finds the August 2016 VA medical opinion to be the most probative evidence of record regarding the etiology of the Veteran's tinnitus.  The VA examiner reviewed the claims file, including the Veteran's service treatment records, took a history from the Veteran, examined him, and provided a detailed rationale for her conclusion.  Notably, there are no medical opinions of record to the contrary.  

In addition, although the Veteran has been diagnosed with tinnitus (i.e., an organic disease of the nervous system), there is no evidence to support a finding of chronicity in-service or a continuity of symptomatology after service, or that such manifested to a compensable degree within one year of discharge from active duty.  

Again, the evidence shows that the Veteran denied hearing trouble on separation and that he had a clinically normal evaluation of the ears at that time; tinnitus was not otherwise "noted" during service.  The Veteran, himself, has not expressly endorsed having tinnitus during service or continuity of any such symptoms after service; rather, he reported the onset of his tinnitus as being 4 to 5 years prior to the August 2016 VA examination. See August 2016 VA Examination Report.  Furthermore, the earliest post-service documentation of tinnitus is the Veteran's June 2016 claim for service connection, which is nearly 50 years after his separation from service.  In short, in view of the foregoing, there is simply no basis upon which to grant service connection for tinnitus pursuant to the provisions of 38 C.F.R. § 3.309(a) or 3.303(b). 

Lastly, because the Veteran is not shown to have a medical background or medical expertise in the areas of ear or auditory issues, his unsupported assertion that his current tinnitus which manifested many years after service is related to in-service noise exposure lacks probative value, and is outweighed by the August 2016 VA examiner's opinion to the contrary. See King; Madden; Jandreau; and  Layno, supra. 

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for tinnitus.  The benefit of the doubt rule is not for application. See 38 U.S.C.A. § 5107 (b).




ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


